Motions Granted and Order filed July 16, 2013.




                                       In The

                         Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00566-CV
                                 ____________

                    IN RE DEBRA C. GUNN, M.D., Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                              Probate Court No. 2
                              Harris County, Texas
                       Trial Court Cause No. 352,923-401


                                    ORDER

      On July 1, 2013, relator, Debra C. Gunn, M.D., filed a petition for writ of
mandamus in this court. See Tex. Gov't Code § 22.221. Relator asks this court to
order the Honorable Mike Wood, Judge of Probate Court No. 2, in Harris County,
Texas, to set aside his order dated June 11, 2013, entered in trial court cause number
352,923-401, styled Andre McCoy, as Permanent Guardian of Shannon Miles
McCoy, an Incapacitated Person v. Debra C. Gunn, M.D., et al. Relator claims
respondent abused his discretion by ordering her counsel disqualified.

      Relator has also filed a motion for a temporary stay of proceedings below. See
Tex. R. App. P. 52.8(b), 52.10. On July 2, 2013, relator asked this court to postpone
consideration of her motion for temporary relief and petition while the parties
engaged in discussions about the proceedings below. On July 15, 2013, relator filed
a supplemental motion for emergency temporary relief, asking that we stay
proceedings in the trial court pending a decision on her petition for writ of
mandamus.

       It appears from the facts stated in the petition and motions that relators’
request for relief requires further consideration and that relator will be prejudiced
unless immediate temporary relief is granted. We therefore GRANT relator’s
motions and issue the following order:

       We ORDER all proceedings in trial court cause number 352,923-401, styled
Andre McCoy, as Permanent Guardian of Shannon Miles McCoy, an Incapacitated
Person v. Debra C. Gunn, M.D., et al., STAYED until a final decision by this court
on relator’s petition for writ of mandamus, or until further order of this court.

       In addition, the court requests Obstetrical and Gynecological Associates,
PLLC f/k/a Obstetrical Gynecological Associates, PA and Andre McCoy, as
Permanent Guardian of Shannon Miles McCoy, an Incapacitated Person, who are
the principle real parties-in-interest, to file a response or responses to the petition for
writ of mandamus on or before July 31, 2013. See Tex. R. App. P. 52.4. Any of the
other real parties may file a response or join in the response(s) filed, but they are not
requested to do so. See Tex. R. App. P. 9.7.



                                     PER CURIAM

Panel consists of Chief Justice Hedges and Justices McCally and Donovan.



                                            2